DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2019/0051250).

Regarding claims 1, 8 and 15
Lee shows the display device and method, comprising: a display panel (101), wherein the display panel comprises at least one light-emitting diode (OLED) light board (see Figs. 1 and 12), and the LED light board comprises at least one LED (see Figs. 1 and 12); a drive control module (210, 220, 230, 250) connected to the LED light board (see Fig. 1), wherein the drive control module is configured to drive the LED of the LED light board to display (see Figs. 1 and 12); and a detecting module respectively connected to the LED light board and the drive control module (taken to be the sensing unit 240), wherein the detecting module is configured to detect a real-time current flowing through the LED (see para. 0051, 0065 and 0133), and the drive control module is configured to switch display modes of the LED light board according to a magnitude of the real-time current to keep the real-time current within a threshold current range (see Fig. 12 and para. 0133, 0153-0155 and 0158).

Regarding claims 8
Lee further shows, a constant voltage control module connected to the LED light board (taken to be the reference voltage Vref, ELVDD or ELVSS, see Fig. 12).




	Allowable Subject Matter

Claims 2-7, 9-14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-7, 9-14, 16 and 17
The prior art of record taken alone or in combination does not teach or suggest the display device as recited in claims 1 and 8, or the method or driving a display device
as recited in claim 15, having the further limitations as set forth in claims 2-7, 9-14, 16 and 17.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2015/0061981) and Chang et al. (US 2015/0187273), both show a display device having the ability of detecting or sensing the current of the LED or driving transistor and the ability of changing display modes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687